Case 1:21-mc-21320-KMW Document 11 Entered on FLSD Docket 04/07/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                               CASE NO. 21-mc-21320-WILLIAMS

  UNITED STATES DEPARTMENT
  OF HOMELAND SECURITY, IMMIGRATION
  AND CUSTOMS ENFORCEMENT

         Petitioner,

  vs.

  MARVIN REYES VENTURA,

       Respondent.
  _____________________/

                                          ORDER

         THIS MATTER is before the Court on the Department of Homeland Security,

  Immigration and Customs Enforcement’s (ICE) Emergency Petition for Entry of Court

  Order Permitting Involuntary Administration of Nutrients, Hydration, Laboratory Tests,

  and Routine Medical Examinations (the “Petition”). [DE 1.] The Court held a telephonic

  status conference on the Petition on April 7, 2021, in which counsel for Petitioner and

  Respondent were present, and Mr. Reyes Ventura (“Respondent”) attended through the

  aid of an interpreter. Based on the record, including the exhibits filed by Respondent

  [DE 9], the Court finds that an emergency condition exists: Respondent’s refusal to

  voluntarily obtain adequate nutrition and hydration has caused a significant deterioration

  in his physical condition.

         Consequently, the Court finds that involuntary laboratory testing and physical

  examinations are medically necessary to accurately assess the state of Respondent’s

  health, and determine whether additional medical intervention is necessary to preserve

                                              1
Case 1:21-mc-21320-KMW Document 11 Entered on FLSD Docket 04/07/2021 Page 2 of 3




  his life. The Court further finds there is a need to take immediate action to preserve

  Respondent’s health due to the deterioration in his physical condition. Therefore, as

  discussed during the hearing, it is ORDERED that the Petition [DE 1] is GRANTED IN

  PART as follows:

        1. ICE is AUTHORIZED, through competent medical authority, including the

           medical staff at Larkin Community Hospital, Miami, Florida, to perform

           involuntary laboratory tests deemed medically necessary on Respondent, to

           include blood draws and urinalysis, and to perform involuntary physical

           examinations deemed medically necessary on Respondent, including weight

           checks, blood pressure diagnostics, and heart pressure examinations, in the

           event he refuses to cooperate with such test and exams.

        2. If, in the professional medical judgment of Respondent’s treating physician,

           Respondent’s hunger strike has jeopardized his health such that serious bodily

           harm or permanent damage to his health is likely to occur, ICE is authorized,

           through competent medical authority, including the medical staff at Larkin

           Community Hospital, to involuntarily administer hydration to Respondent by

           means of an intravenous line.

        3. At its earliest convenience, Petitioner shall provide copies of Respondent’s

           medical records from Krome Detention Center and Larkin Community Hospital

           to Respondent’s counsel.

        4. At their earliest convenience, counsel for Respondent shall file a notice

           regarding their plans to visit Mr. Ventura at Larkin Community Hospital.

        This order shall remain in effect until April 15, 2021. As discussed during the
                                            2
Case 1:21-mc-21320-KMW Document 11 Entered on FLSD Docket 04/07/2021 Page 3 of 3




  April 7, 2021 hearing, the Court may supplement, amend, or renew this order based on

  the condition Mr. Ventura’s health and the need for medical intervention.

        DONE AND ORDERED at Miami, Florida, this 7th day of April, 2021.




  cc:   Rebecca Ann Sharpless, Esq.
        Leena Khandwala, Esq.
        Counsel for Respondent


        Zakarij Neil Laux
        Assistant United States Attorney




                                             3
